JUSTICE RIZZI delivered the opinion of the court: Plaintiff, Denise Killingsworth, appeals from an order of the circuit court affirming the decision of defendant, Illinois Civil Service Commission (Commission), to discharge plaintiff for cause from her employment with defendant Illinois Department of Public Aid (IDPA). The sole issue on appeal is whether the trial court’s order affirming the decision of the Commission is contrary to the manifest weight of the evidence. We affirm. In April 1986, plaintiff requested and received an unpaid pregnancy leave of absence from her employment as a clerk III at IDPA. In May 1986, plaintiff made application to IDPA for public aid benefits because she was no longer receiving a paycheck due to her unpaid leave of absence. While completing her application, plaintiff indicated to IDPA eligibility specialist Charlene Carter that she was receiving child support in the amount of $175 per month. Carter informed plaintiff that she was required to forward all child support payments to IDPA in Springfield as a condition for receiving public aid benefits. Plaintiff signed her public aid benefits application, which included the following provision: “I further agree to forward all child support payments I receive to the Illinois Department of Public Aid.” On July 1, 1986, plaintiff forwarded a child support check in the amount of $103.85 to IDPA in Springfield. Thereafter, plaintiff failed to forward any additional child support payments to IDPA. On November 3, 1986, plaintiff returned from her leave of absence to her position with IDPA. In February 1987, an IDPA internal investigation discovered that plaintiff did not forward additional child support payments to IDPA after July 1, 1986, while she continued to receive public aid benefits. On August 1, 1987, plaintiff was terminated for cause from her position at IDPA for cashing, receiving and converting to her own use child support checks which she had assigned to IDPA as a condition for her receipt of public aid benefits. She appealed her dismissal to the Commission, which upheld her discharge. Plaintiff filed a complaint for administrative review in the circuit court pursuant to the Administrative Review Law (Ill. Rev. Stat. 1987, ch. 110, par. 3 — 101 et seq.). The circuit court affirmed the Commission’s decision. This appeal followed. Plaintiff was discharged from her position at IDPA based on the following charges: “Denise Killingsworth employed by the Department of Public Aid as a Clerk III is discharged for cause, that cause being that she received, cashed and converted to her own use checks for child support which were assigned to the State of Illinois and which she promised to send to the Department of Public Aid upon receipt, in that: 1. On 5/1/86, Ms. Killingsworth applied for Public Assistance and assigned all support rights to the Illinois Department of Public Aid for as long as she was on assistance. She also agreed to forward all child support payments she received to the Department. While Ms. Killingsworth was on Public Assistance, she received $2137.90 in child support payments which she kept and failed to forward $2034.05 of the payments to the Department resulting in overpayments in the amount of $1675.00 being made to her. 2. Ms. Killingsworth failed to report to the Illinois Department of Public Aid that she had received the payments referred to in No. 1 above. 3. The conduct described in No. 1 and 2 above violates Section 8A — 2 and/or 8A — 4 of Chapter 23 and/or Sections 16 — 1 and/or 17 — 6 of Chapter 38 of the Illinois Revised Statutes.” After reviewing the record in its entirety, we find that IDPA has established by clear and convincing evidence that plaintiff violated section 16 — 1 of the Criminal Code of 1961 (Ill. Rev. Stat. 1987, ch. 38, par. 16 — 1) when she knowingly failed to forward a minimum of eight child support checks totalling $830.80 to IDPA between July 21, 1986, and November 3, 1986, as required as a condition for receiving public aid benefits. We also find that the sanction of discharge for plaintiff’s conduct here is not arbitrary, unreasonable or unrelated to the requirements of service for employment with IDPA. We, therefore, conclude that the trial court’s order affirming the decision of the Commission is not contrary to the manifest weight of the evidence. Accordingly, the judgment of the circuit court is affirmed. Affirmed. TULLY, P.J., concurs.